       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 1 of 11


 1    Keith Gillette (SBN 191082)
      E-mail: keith.gillette@bullivant.com
 2    Matthew A. Trejp (SBN 320464)
      E-mail: matthew.trejo@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 5    Facsimile: 415.352.2701
 6    Mark R. Figueredo (SBN 178850)
      E-mail: mrf@structurelaw.com
 7    Ethan G. Solove (SBN 308026)
      E-mail: esolve@structurelaw.com
 8    STRUCTURE LAW GROUP
      1754 Technology Drive, Suite 135
 9    San Jose, CA 95110
      Telephone: 408.441.7500
10    Facsimile: 408.441.7501
11    Attorneys for Defendant and Counter-Plaintiff
      INDYZEN, INC. and Defendant PRAVEEN
12    NARRA
13

14                                        UNITED STATES DISTRICT COURT
15                                     NORTHERN DISTRICT OF CALIFORNIA
16                                                OAKLAND DIVISION
17   PARKRIDGE LIMITED and MABEL MAK,                        Case No.: 4:16-cv-07387-JSW
18                                  Plaintiffs,              Hon. Jeffrey S. White
19             vs.                                           DEFENDANTS’ AND COUNTER-
                                                             CLAIMANTS’ REPLY TO PLAINTIFFS’
20   INDYZEN, INC. and PRAVEEN NARRA                         AND COUNTER-DEFENDANTS’
     KUMAR,                                                  OPPOSITION TO MOTION FOR
21                                                           ATTORNEYS’ FEES
                                    Defendants.
22
      INDYZEN, INC.,
23
                                     Counter-Plaintiff,
24               vs.
25    PARKRIDGE LIMITED, BOON GLOBAL,
      LIMITED, F8 VIETNAM COMPANY
26                                                           DATE:        May 1, 2020
      LIMITED, CALIFORNIA FITNESS & YOGA
                                                             TIME:        9:00 a.m.
27    CENTERS COMPANY LIMITED, and                           CRTM:        5, 2nd Floor
      RANDY DOBSON.                                                       1301 Clay Street
28                                                                        Oakland, CA 94612
                                     Counter-Defendants.

     4816-4642-0922.1 08816/00063                          –1–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 2 of 11


 1            Defendants and counter-claimants, Indyzen, Inc. (“Indyzen”) and Praveen Narra Kumar
 2   (“Narra”) (collectively, “Defendants”), respectfully submit their Reply to Plaintiffs and
 3   Counter-Defendant Parkridge, Inc. (“Parkridge”) and Mabel Mak (“Mak”) (collectively,
 4   “Plaintiffs”) opposition to Defendants’ Motion for Attorneys’ Fees.
 5                                                  FACTS
 6            On August 19, 2019, Arbitrator Gary L. Benton, signed and issued a Final Award,
 7   awarding Defendants declaratory judgment as well as $678,825 in attorneys’ fees and costs,
 8   assessed jointly and severally against Plaintiffs Parkridge and Mak. Final Award pp. 96-97.
 9   Arbitrator Benton made various findings in the Final Award, including that the Software
10   Development Agreement between the parties (the “Morfit Agreement”), which gave rise to the
11   arbitration, is a valid and binding agreement. Final Award at p. 96.
12            The Morfit Agreement’s attorneys’ fees clause applies to “any litigation or arbitration
13   […] commenced between the parties hereto arising out of this Agreement or the rights and
14   duties of either.” Morfit Agreement at §12. The Morfit Agreement further provides that the
15   “the prevailing party in such [litigation or arbitration] will be entitled…to reasonable sums for
16   attorneys' fees….” Ibid.
17            On November 19, 2019, Plaintiffs filed their Motion to Vacate, Modify or Correct the
18   Final Award. ECF No. 83. Plaintiffs’ Motion to Vacate raised at least 10 complex legal issues
19   and/or sub-issues and several factual issues. Ibid. Plaintiffs’ counsel’s declaration in support
20   contained Exhibits A-D, consisting of approximately 143 pages of documents. ECF. No. 83-1.
21   On December 3, 2019, Defendants filed their opposition (ECF No. 84), which responded to the
22   various legal and factual assertions and was supported by Exhibits 1-6, consisting of
23   approximately 70 pages of documents. ECF Nos. 84-1 – 84-7.
24            Plaintiffs then sought a stipulation for an extension of time to file their reply, which
25   Defendants rejected, because they did not believe that granting such an extension was in their
26   clients’ best interest. On December 6, 2019, Plaintiffs filed a Motion for Extension of Time to
27   File a Reply. ECF No. 85. On December 10, 2019, Defendants filed an opposition. ECF
28   No. 87. The Court granted Plaintiffs’ motion. ECF No. 88.


     4816-4642-0922.1 08816/00063                     –2–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 3 of 11


 1            On December 9, 2019, Defendants filed their Motion to Confirm Arbitration Award and
 2   Lift Stay. ECF No. 86. Plaintiffs then sought another stipulation to extend the time for them to
 3   file an opposition to Defendants’ Motion to Confirm, to which Defendants agreed based on the
 4   Court’s prior ruling regarding the first extension motion. ECF No. 91. Plaintiffs then filed their
 5   opposition (ECF No. 92), and Defendants filed their reply. ECF No. 95.
 6            On March 2, 2020, the Court issued its Order denying Plaintiffs’ Motion to Vacate and
 7   Granting Defendants’ Motion to Confirm and Lift Stay. ECF No. 98.
 8            As a result of the complex and time consumptive nature of this matter, Defendants
 9   incurred $30,853 in attorneys’ fees in opposing plaintiffs’ Motion to Vacate, Modify or Correct
10   the Final Award and bringing its Motion to Confirm the Final Award. ECF No. 99-3 to 99-4
11   (Declaration of Keith Gillette in Support of Motion for Attorneys’ Fees); see also ECF No. 99-1
12   to 99-2 (Declaration of Mark R. Figueredo in Support of Motion for Attorneys’ Fees).
13            Defendants’ Motion for Attorneys’ Fees is supported by declarations which contain
14   contemporaneous time records, redacted for privilege and confidentiality, which disclose the
15   hours billed, nature of the services rendered, by whom the services were performed and the
16   customary hourly rate. Ibid; see also ECF No. 99-6 (Declaration of Adrian Lambie in Support
17   of Motion for Attorneys’ Fees); ECF No. 99-7 (Declaration of Matthew Trejo in Support of
18   Motion for Attorneys’ Fees). Any time entry that was unrelated to the motions was redacted in
19   its entirety and not included in the final sum sought in the motions.
20                                             ARGUMENT
21   A.       Defendants Are Entitled to Attorneys’ Fees Incurred in Bringing this Action to
              Confirm the Arbitrator’s Final Award and Opposing Plaintiffs’ Motion to Vacate
22            the Arbitrator’s Final Award
23            As the prevailing parties in the litigation to confirm the Final Award and oppose the
24   Motion to Vacate the Final Award, Defendants are entitled to their reasonable attorneys’ fees.
25   The Morfit Agreement’s attorneys’ fees clause applies to “any litigation or arbitration […]
26   commenced between the parties hereto arising out of this Agreement or the rights and duties of
27   either.” Morfit Agreement at §12. The Morfit Agreement further provides that the “the
28   prevailing party in such [litigation or arbitration] will be entitled…to reasonable sums for


     4816-4642-0922.1 08816/00063                    –3–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 4 of 11


 1   attorneys' fees….” Ibid. This broad language authorizes the Court to award attorneys’ fees and
 2   costs incurred by Defendants to confirm the Final Award and oppose Plaintiffs’ Motion to
 3   Vacate. Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334,
 4   1340 (9th Cir. 1986) (“Lafarge”).
 5            Plaintiffs’ opposition fails to adequately dispute this threshold issue. Although Plaintiffs
 6   ask the Court to “deny Defendants’ Motion entirely,” their arguments do not support this
 7   request. Plaintiffs’ only grounds for denying the motion in its entirety is that “the request is for
 8   an unreasonable amount of time.” But that argument goes to the reasonableness of the fees
 9   requested, not the threshold issue of whether Defendants are entitled to attorneys’ fees in the
10   first place. The Morfit Agreement, which the arbitrator found to be a valid and binding
11   agreement between the parties (Final Award at p. 96), expressly provides that the prevailing
12   party in any litigation or arbitration arising out of the agreement is entitled to their attorneys’
13   fees. The litigation required to confirm the Final Award and oppose plaintiffs’ Motion to
14   Vacate is litigation arising out of the Morfit Agreement. Defendants were the prevailing party
15   in this litigation. Therefore, Defendants are entitled to their reasonable attorneys’ fees. See,
16   e.g., Lafarge, supra, 791 F.2d at 1340 (holding that Counter-Defendant Foley was entitled to
17   $207,700 in attorneys’ fees in opposing Defendant-Counterclaimant Kaiser’s motion to vacate
18   the arbitration award, where the Kaiser-Foley contract provided that the parties were entitled to
19   attorney fees in actions to enforce the contract, and the court found the motion to vacate was an
20   action to enforce the contract).
21   B.       The Requested Fees are Undeniably Reasonable and Should Not be Reduced
22            The parties agree that, in calculating reasonable attorneys’ fees, the Court must consider
23   the following factors:
24                      (1) the time and labor required, (2) the novelty and difficulty of the
                        questions involved, (3) the skill necessary to perform the legal
25                      services properly, (4) the preclusion of other employment by the
                        attorney due to acceptance of the case, (5) the customary fee,
26                      (6) whether the fee is fixed or contingent, (7) time limitations
                        imposed by the client or circumstances, (8) the amount involved
27                      and the results obtained, (9) the experience, reputation and ability
                        of the attorneys, (10) the “undesirability” of the case, (11) the
28                      nature and length of the professional relations with the client, and
                        (12) awards in similar cases….

     4816-4642-0922.1 08816/00063                       –4–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 5 of 11


 1   Lafarge, supra, 791 F.2d at 1341–42 (citations omitted). The parties also agree that the Court
 2   need not consider all 12 factors to determine that a fee request is reasonable. Indeed,
 3   consideration of only three factors is not an abuse of discretion. Ibid.
 4            Defendants raised in their moving papers the way in which the requested fees are
 5   reasonable under these factors, including, but not limited to: the fact that a large amount of
 6   money was at stake in confirming the Final Award; the inherent complexity and time consuming
 7   nature of the matter including responding to a number of legal and factual assertions, working
 8   with a voluminous record of the arbitration hearing and doing considerable legal research; and
 9   working under time pressure, including through holidays and on weekends. Moreover, positive
10   results were obtained, as the Final Award was confirmed by the Court. ECF No. 98.
11   Defendant’s counsel also submitted declarations with contemporaneous billing records, showing
12   the nature of the professional services rendered, the time spent for each task, by whom the
13   services were rendered and the hourly rate and experience of each attorney.
14            Finally, defendants cited Lafarge to show awards in similar cases. In Lafarge, the Court
15   held that the District Court did not abuse its discretion in granting Counter-Defendant Foley
16   $207,700 in attorney fees in opposing Defendant-Counterclaimant Kaiser’s motion to vacate the
17   arbitration award. Id at. 1342. In so holding, the Court noted that the District Court’s award of
18   attorney fees was supported by affidavits and exhibits that included contemporaneous time
19   records maintained by the law firms involved. Ibid. The court also highlighted that the exhibits
20   submitted therewith disclosed the hours billed, the nature of the professional services rendered,
21   and the customary hourly rate of each attorney. Ibid. The court also found that there “was no
22   duplication of effort and that Foley's retention of three firms was reasonable,” as “[e]ach firm
23   served Foley in a different respect.” Ibid. Lafarge is directly on point and supports awarding
24   Defendants fee request in full.
25            Interestingly, Plaintiffs do not attempt to rebut these factors or distinguish the authority
26   Defendants cite in support of their motion. Instead, their primary argument is that the time
27   spent by defendants was excessive. This is simply not enough to satisfy plaintiffs’ burden of
28   rebuttal. Toussaint v. McCarthy, 826 F.2d 901, 904 (9th Cir. 1987) (“The party opposing the


     4816-4642-0922.1 08816/00063                     –5–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
           Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 6 of 11


 1   fee application has a burden of rebuttal that requires submission of evidence to the district court
 2   challenging the accuracy and reasonableness of the hours charged or the facts asserted by the
 3   prevailing party in its submitted affidavits.”) Although Plaintiffs’ have failed to meet their
 4   burden of rebuttal, which should be grounds for granting the motion and awarding the full
 5   amount sought, Defendants will address Plaintiffs’ excessiveness argument.
 6             1.       The amount of time spent was appropriate given the inherent complexity of
                        the motions
 7

 8             The proper handling of these motions and the vigorous objections to the Final Award’s
 9   confirmation were inherently complex and time consumptive and warranted the amount of time
10   spent by Defendants. Plaintiffs’ primary argument that Defendants fee request should be
11   reduced is that the amount of time spent on the motions was excessive. But despite having the
12   time records available to them (ECF Nos. 99-2 & 99-4), Plaintiffs neither point to a specific
13   time entry they believe to be excessive, nor do they offer declarations as to how much time they
14   spent on the motions to support their excessive hours argument. Rather, they generalize and
15   make conclusory assertions.
16             Plaintiffs Motion to Vacate raised at least 10 complex legal issues and/or sub-issues and
17   several factual issues. ECF No. 83. Plaintiffs’ counsel’s declaration in support contained
18   Exhibits A-D, which consisted of approximately 143 pages of documents. ECF. No. 83-1. Due
19   to the number and complexity of issues raised, and the voluminous documentary evidence
20   submitted in support of the motion, a considerable amount of time was required to oppose this
21   motion, including, but not limited to, analyzing the authorities cited in Plaintiffs’ brief and the
22   voluminous documents filed in support, preparing argument outlines, strategizing, conducting
23   legal research, drafting the motions and supporting papers, and reviewing transcripts, exhibits
24   and pleadings from the voluminous arbitration record for exhibits to support the Defendants’
25   opposition. Defendants also overcame significant time constraints in order to meet their
26   response deadline, including working through the Thanksgiving holiday and on weekends.
27   ///
28   ///


     4816-4642-0922.1 08816/00063                     –6–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 7 of 11


 1            Bringing the Motion to Confirm the Arbitration Award (ECF No. 86) was also
 2   inherently complex and time consumptive. Although the Motion to Vacate and the Motion to
 3   Confirm both addressed the Final Award, the motions involved different, but equally complex,
 4   legal standards (i.e., vacatur and confirmation). In addition, Defendants’ Motion to Confirm
 5   addressed lifting the stay the Court had issued, which was an issue not briefed in the Motion to
 6   Vacate.
 7            The litigation to confirm the Final Award and oppose the Motion to Vacate was further
 8   complicated by the motion practice surrounding Plaintiffs’ Motion for Extension of Time to File
 9   a Reply in Support of their Motion to Vacate and the time expended regarding extending the
10   time for Plaintiffs’ to file their opposition to the Motion to Confirm. Plaintiffs argue that
11   Defendants should not be entitled to their fees for this work, because Defendants unreasonably
12   denied the extension request. Plaintiffs cite no legal authority for this position, but rather rely
13   on conclusory statements. Plaintiffs also mischaracterize the reasoning for Defendants’ denial
14   of the extension request stating that Defendants denied the request because “no extension had
15   been granted to Defendants on their response brief.” What Plaintiffs’ fail to mention is that no
16   extension was requested by Defendants, because they worked through the holiday and weekends
17   to meet their response brief deadline. Defendants believed that granting such an extension was
18   not in the best interest of their client, so they rejected it. Further informing Defendants’
19   decision to reject the request was that the trip which prevented their lead counsel from filing the
20   brief on time was “pre-paid [and] pre-arranged.” ECF No. 85, pg. 2, ln. 6. Plaintiffs filed their
21   motion knowing this Court’s briefing rules and were apparently aware of this trip before they
22   filed the Motion to Vacate. Plaintiffs also have other counsel besides lead counsel that have
23   been involved in this litigation who could have prepared and filed the reply on time. Thus,
24   Defendants’ rejection of the extension request was hardly unreasonable.
25            Instead of meeting their reply deadline, Plaintiffs chose to file a motion for an extension,
26   which Defendants were forced to oppose. The Morfit Agreement expressly provides that the
27   prevailing party in any litigation or arbitration arising out of the agreement is entitled to their
28   attorneys’ fees. The agreement does not distinguish as to what types of motions for which


     4816-4642-0922.1 08816/00063                     –7–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
           Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 8 of 11


 1   attorneys’ fees are available, but instead applies broadly to litigation arising out of the
 2   agreement. Since the motions for extensions of time were directly related to the confirming the
 3   Final Award and opposing Plaintiffs’ Motion to Vacate, it is litigation arising out of the
 4   agreement. Therefore, Defendants are entitled to recover their fees for this work.
 5             Plaintiffs also incorrectly argue that, “according to the exhibits submitted by Defendants,
 6   Defendants’ various counsel spent a combined total of 7.3 hours addressing Plaintiffs’ request
 7   for an extension and the subsequent motion requesting the same – 2.9 hours of which was spent
 8   after the Court had granted Plaintiffs’ request for an extension. They have claimed $2,485.00 for
 9   this time.” Plaintiffs do not point to a specific time entry, even though the entries were available
10   to them. Indeed, a review of the time entries reveals that this assertion is inaccurate.
11   Defendants spent time preparing the opposition to Plaintiffs’ motion for extension and filing the
12   opposition on December 10, 2019. After the opposition was filed (ECF No. 87), the Court
13   issued its order. ECF No. 88. Therefore, plaintiffs’ assertion that 2.9 hours was spent after the
14   Court issued is order is not supported by the facts and evidence submitted.
15             Even if the Court finds some of the time to be excessive, the Court should focus on the
16   big picture which is the amount being sought (i.e., $30,853). Plaintiffs make no arguments that
17   the amount being sought is excessive or unreasonable.
18             2.       Defendants Submitted the Appropriate Documentation to Support their Fee
                        Request
19

20             Defendants’ request for award of attorneys’ fees is supported by declarations that
21   include contemporaneous time records, redacted for attorney client privilege and work product.
22   The Ninth Circuit has expressed a preference for contemporaneous records to support a fee
23   motion. Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000). In Lafarge, the Court
24   held that the District Court did not abuse its discretion in granting Counter-Defendants $207,700
25   in attorney fees incurred in opposing Kaiser’s motion to vacate the arbitration award. Id at.
26   1342. In so holding, the Court noted that:
27   ///
28   ///


     4816-4642-0922.1 08816/00063                     –8–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 9 of 11


 1                      The court's award of attorney fees was supported by affidavits and
                        exhibits that included contemporaneous time records maintained by
 2                      the law firms involved. The exhibits and affidavits disclosed the
                        hours billed, the nature of the professional services rendered, and
 3                      the customary hourly rate of each attorney. Each attorney specified
                        his professional credentials. Each firm submitted a description of
 4                      the services performed, by whom they were performed, and that
                        individual's hourly rate at the time of performance. In some
 5                      instances the time devoted to each service was reflected in a
                        contemporaneous record.
 6

 7   Ibid. As in Lafarge, the contemporaneous time records submitted with Defendants’ fee motion
 8   discloses the hours billed, the services performed, by whom they were performed and the
 9   customary hourly rate of each attorney. Therefore, there is no question that the documentation
10   Defendants have submitted is enough to support their fee request.
11            The only argument Plaintiffs make regarding the sufficiency of Defendants’
12   documentation is the sweeping assertion, unsupported by authority, that the redactions made it
13   “impossible to determine what services were performed or assess their reasonableness.”
14   However, a party seeking fees may redact certain portions of the relevant time entries when
15   doing so “is necessary to protect the attorney client privilege,” so long as the unredacted
16   portions “still afford[ ] the Court sufficient detail to determine the reasonableness of the hours
17   requested.” Perfect 10, Inc. v. Giganews, Inc., 2015 WL 1746484, at *25 (C.D. Cal.
18   Mar. 24, 2015); see, also, Jones v. Corbis Corp., 489 Fed.Appx. 155, 157 (9th Cir. 2012)
19   (“Corbis can recover for tasks with redacted entries because the descriptions provide sufficient
20   information”); Allen v. Ghoulish, 2008 WL 474394, *8 (S.D. Cal. Feb. 19, 2008) (instructing a
21   party to file billing records and to redact them “so as to remove all information that is protected
22   by the attorney-client and work-product privileges”). Stated differently, redactions are
23   acceptable so long as they “do not impair the ability of the court to judge whether the work was
24   an appropriate basis for fees.” Democratic Party of Wash. State v. Reed, 388 F.3d 1281, 1285
25   (9th Cir. 2004). For example, a time entry need not specify the precise purpose of a
26   conversation or the topics discussed. Moofly Prod., LLC v. Favila, 2015 WL 6681164, *4 (C.D.
27   Cal. Nov. 2, 2015) (“The Corrales Parties contend that there are still heavy redactions on
28   numerous entries for work performed, which makes it impossible to evaluate the fees charged


     4816-4642-0922.1 08816/00063                      –9–
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
         Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 10 of 11


 1   for these entries. The Court disagrees with the Corrales Parties’ contention. For example, the
 2   Corrales Parties object to the Walton Firm’s March 12, 2015 billing entry; ‘Continued work on
 3   trying to settle Joel matter, correspondence with opposing counsel [redacted].’ The Court
 4   believes that this and similar entries are sufficiently detailed to substantiate a claim for
 5   reasonable fees”).
 6            A review of the contemporaneous time records submitted by Defendants shows that
 7   Plaintiffs’ argument that the redactions made it “impossible to determine what services were
 8   performed or assess their reasonableness” is disingenuous. Defendants were careful to only
 9   redact the portions of the time records that they believed to be subject to attorney client
10   privilege or work product and to only include entries that were related to the Motion to Vacate
11   and Motion to Confirm. Entries that were not related to those motions were redacted entirely
12   and excluded from the fee request. Thus, the entries are sufficiently detailed to substantiate a
13   claim for reasonable fees.1
14            The only specific example provided by Plaintiffs is an entry on November 25, 2019 that
15   states “Research Relevant Authorities Re.” However, the entry cited by plaintiffs contradicts
16   their statement that the redactions made it impossible to determine what the service is and assess
17   its reasonableness. It is clear from this entry that the service performed is legal research, and the
18   amount of time billed is also there. The information contained in this entry is more than enough
19   information to assess the service being performed and its reasonableness. Plaintiffs also state
20   that they are unable to determine whether this was related to the motion. However, Defendants
21   only included billings that were related to the motions. Making broad assertions about
22   redactions and then citing only one example is not enough to satisfy Plaintiffs’ burden of
23   rebuttal. Toussaint, supra, 826 F.2d at 904.
24   ///
25   ///
26   ///
27
     1
       To the extent the Court believes that some of the time entries do not provide sufficient
28   information due to the redactions, Defendants are willing to submit unredacted bills in camera
     for the Court's review.
     4816-4642-0922.1 08816/00063                    – 10 –
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
      Case 4:16-cv-07387-JSW Document 113 Filed 04/21/20 Page 11 of 11


 1                                            CONCLUSION
 2            For the foregoing reasons, Defendants respectfully request that the Court grant their
 3   Motion for Attorneys’ Fees in the amount of $30,853 incurred in bringing the Motion to
 4   Confirm the Arbitrator’s Final Award and opposing Plaintiffs’ Motion to Vacate.
 5   DATED: April 21, 2020
 6                                                 BULLIVANT HOUSER BAILEY PC
 7

 8                                                 By /s/ Keith Gillette
                                                      Keith Gillette
 9                                                    Matthew A. Trejo
10                                                      Attorneys for Defendant and Counter-Plaintiff
                                                        INDYZEN, INC. and Defendant PRAVEEN
11                                                      NARRA KUMAR
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4816-4642-0922.1 08816/00063                   – 11 –
              DEFENDANTS’ AND COUNTER-CLAIMANTS’ REPLY TO PLAINTIFFS’ AND COUNTER-
                     DEFENDANTS’ OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
